
	
		II
		110th CONGRESS
		1st Session
		S. 2530
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Reid (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		Entitled the Federal Aviation Administration
		  Extension Act of 2007.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Aviation Administration
			 Extension Act of 2007.
		2.Extension of
			 airport improvement program and other expiring authority
			(a)Authorization
			 of appropriations
				(1)In
			 generalSection 48103 of title 49, United States Code, is
			 amended—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by striking the
			 period at the end of paragraph (4) and inserting ; and;
			 and
					(C)by inserting
			 after paragraph (4) the following:
						
							(5)$1,837,500,000
				for the 6-month period beginning October 1,
				2007.
							.
					(2)Obligation of
			 amountsSums made available pursuant to the amendment made by
			 paragraph (1) may be obligated at any time through September 30, 2008, and
			 shall remain available until expended.
				(3)Program
			 implementationFor purposes of calculating funding apportionments
			 and meeting other requirements under sections 47114, 47115, 47116, and 47117 of
			 title 49, United States Code, for the 6-month period beginning October 1, 2007,
			 the Administrator of the Federal Aviation Administration shall—
					(A)first calculate
			 funding apportionments on an annualized basis as if the total amount available
			 under section 48103 of such title for fiscal year 2008 were $3,675,000,000;
			 and
					(B)then reduce by 50
			 percent—
						(i)all
			 funding apportionments calculated under subparagraph (A); and
						(ii)amounts
			 available pursuant to sections 47117(b) and 47117(f)(2) of such title.
						(b)Project grant
			 authoritySection 47104(c) of such title is amended by striking
			 September 30, 2007, and inserting March 31,
			 2008,.
			(c)Government
			 share of certain AIP costsSection 161 of Public Law 108–176 (49
			 U.S.C. 47109 note) is amended by striking in each of fiscal years 2004
			 through 2007 and inserting in fiscal year 2008 before April 1,
			 2008.
			(d)Adjustment
			 authoritySection 409(d) of Public Law 108–176 (49 U.S.C. 40101
			 note) is amended by striking 2007. and inserting
			 2008..
			
